Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 1 of 30 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

SIMON AND SIMON, PC d/b/a CITY SMILES,
Loy i, CIVIL ACTION NO.
individually and on behalf of all others similarly
situated,
JURY TRIAL DEMANDED
Plaintiff,
VS. CLASS ACTION COMPLAINT
ALIGN TECHNOLOGY, INC.,
Defendant.
CLASS ACTION COMPLAINT

 

1, Plaintiff Simon and Simon, PC d/b/a City Smiles (‘Plaintiff’), a dental practice,
brings this action against Align Technology, Inc. (“Align” or “Defendant’”) on behalf of itself
and a proposed class of similarly-situated dental and orthodontic practices (collectively, “Dental
Practices”), who purchased one or both of the following product types directly from Align during
the Class Period (defined below): (1) custom-manufactured, transparent, removable dental
aligners made from clear plastic (Defendant’s product is called “Invisalign;” the category of
product generally: “Aligners”), and/or (2) hand-held digital intraoral scanners used to generate
scans to order Aligners (Defendant’s product is called “iTero;” the category of product generally:
Scanners”).

2. In summary, as alleged herein, defendant Align has leveraged its dominant
position in the Aligner market to suppress competition in the Scanner market and has leveraged
its dominant position in the Scanner market to suppress competition in the Aligner market. This

]
Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 2 of 30 PagelD #: 2

conduct has allowed Align to artificially increase and/or maintain its market share and market
power in both markets, and thereby artificially inflate its prices in both markets. In essence,
Defendant has engaged in a scheme to create a de facto bundle of its Aligners and Scanners, but
without providing any corresponding “discount” to purchasers, for the purpose of maintaining
and increasing its monopoly power in both the Aligner and Scanner markets. Plaintiff seeks
treble damages and injunctive relief, demanding a trial by jury of all issues so triable, under
Section 2 of the Sherman Act (15 U.S.C. § 2), and Sections 4 and 16 of the Clayton Act (15
ULS.C. §§ 15, 26).

3. Plaintiff alleges the following based upon personal knowledge as to matters
relating to itself and upon information and belief and based on the investigation of counsel as to
all other matters:

NATURE OF THE ACTION

4. Defendant Align’s primary source of revenue comes from its Invisalign brand
Aligners, by far the dominant product in the Aligner market. Align earns well over a billion
dollars per year selling Invisalign products at gross margins typically exceeding 75%.

bs While Align also sells iTero—the dominant Scanner for use with Aligners—the
primary focus of Align is selling more Aligners at extremely high profit margins. As Align’s
Chief Executive Officer, Joe Hogan, stated in a July 2017 investor call, “[W]e’re in the clear
aligner business and anything that help us to sell more clear aligners directly .. . would be in our

. . range. So, that’s why we have a scanner business. We have a scanner business not from a
diversification standpoint. We have a scanner business because it allows us to sell more clear

aligners.”
Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 3 of 30 PagelD #: 3

6. Align knew that the use of digital Scanners, like iTero, would make it more likely
that a Dental Practice would use Aligners, both because the “digital workflow” makes Scanners
the easier and more accurate complement to Aligners, and because once a Dental Practice
purchases a digital Scanner, that practice would be more likely to order more Aligners as a way
to pay for the Scanner. The bottom line was that more iTero Scanners meant more Invisalign
orders. As Joe Hogan told investors in an April 2018 call, “So yeah, [iTero] is another
component of growth in the company overall. What’s great is it’s synergistic growth, right. You
have equipment growth, but it really leads to the growth of our core product line which is
Invisalign.” And as Mr. Hogan reminded Wall Street analysts when discussing Scanner sales in
an October 2018 investor call: “[R]emember, it’s just a wonderful footprint for us for future
Invisalign business once we have those scanners in place.”

7. For years before the relevant period for the challenged conduct in this case, Align
had been able to charge high prices and earn high profit margins on Invisalign because the
product was protected by a thicket of hundreds of patents that Align wielded aggressively to
protect its Aligner monopoly. As Joe Hogan stated in 2017:

We’ve been in business now for almost 20 years, and we’ve had so few
competitors and people think it’s because we have this great IP, it’s true we have
good intellectual property, but it took 15 years for people to really believe that
you can move teeth with plastics|.] ...It gave us this period of time to really
iterate and learn without the outside influence of other competitors coming in.’

8. Align’s monopoly started to come under threat in 2017 due to the expiration of
many of its key patents. Having enjoyed many years operating without “the outside influence of
other competitors coming in,” and having raised investors’ expectations of continued high

revenues and profit margins, Align could not risk responding to Aligner competition by lowering

 

' Michela Tindera, Out of Silicon Valley, A Billion-Dollar Orthodontics Business Built with
Plastic and Patents, Forbes (April 25, 2017).
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 4 of 30 PagelD #: 4

prices or spending money to improve quality. Instead, Align responded with the anticompetitive
scheme alleged herein, which was, in short, to leverage its monopoly power in the Aligner
market to increase or maintain its monopoly power in the Scanner market, and to leverage its
monopoly power in the Scanner market to increase or maintain its monopoly power in the
Aligner market.

9. In particular, when a patient seeks Invisalign treatment, that patient would visit a
Dental Practice that is authorized by Defendant to prescribe the treatment. A dentist or staff
member would then normally perform a scan of the patient’s mouth using a Scanner, and the
dentist would review the scan. If the dentist determines that Invisalign treatment is appropriate,
the Dental Practice will then purchase a set of Invisalign Aligners directly from Defendant,
custom-designed and custom-manufactured for that specific patient based on the patient’s mouth
scan,

10. Simon and Simon, PC d/b/a City Smiles (“Plaintiff”) is a Dental Practice that
purchased Defendant’s Invisalign Aligners and Defendant’s iTero Scanner directly from
Defendant during the Class Period (defined below). Plaintiff seeks to represent a Class (defined
below) of the tens of thousands of Dental Practices in the United States that purchased Invisalign
Aligners and/or iTero Scanners directly from Defendant during the Class Period.

11. Defendant Align is a dominant producer of both Aligners and Scanners. As of
September 2018, Align has an over 80% share in the market for Aligners in the United States and
an over 80% share in the market for Scanners in the United States. As explained below, Align
has leveraged its dominant position in the Aligner market to suppress competition in the Scanner
market, and has leveraged its dominant position in the Scanner market to suppress competition in

the Aligner market. This conduct has allowed Align to artificially increase and/or maintain its
Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 5 of 30 PagelD #: 5

market share and market power in both markets, and thereby artificially inflate its prices in both
markets. In essence, Defendant has engaged in a scheme to create a de facto bundle of its
Aligners and Scanners, but without providing any corresponding “discount” to purchasers, for
the purpose of maintaining and increasing its monopoly power in both the Aligner and Scanner
markets.

12. | Defendant has held hundreds of patents on its Aligner technology. These patents,
along with other high barriers to entry, had deterred entrants into the Aligner market. Certain key
patents began to expire in 2017, and with those patents expiring, several additional companies
either entered the market for Aligners or considered entering the market. Instead of reacting to
the advent of competition by improving its product or lowering its prices, Defendant worked to
suppress that potential competition by using its dominance in the Aligner market to impair
competition in the Scanner market, and then in turn using its dominance in the Scanner market to
impair competition in the Aligner market.

13. Align’s anticompetitive scheme involved the use of de facto “closed system”
Scanner technology, which makes it impracticable to use the iTero scanner to order Aligners
from other Aligner manufacturers. In particular, iTero does not accept scans in the industry
standard file format, and thus, a Dental Practice wishing to order non-Invisalign using iTero
scans must either undertake an expensive and time-consuming process of converting iTero scans
to a format that can be used for other Aligners, or use silicone-based molds to create a cast of a
patient’s mouth and teeth, which is a messy, uncomfortable, time-consuming, and inefficient
method. (By contrast, the Trios Scanner worked with any Aligner manufacturer’s technology.) In
addition, Align has intentionally formatted its technology so that it does not accept scans from

any Scanner, but rather, only allows Invisalign orders from a limited group of authorized
Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 6 of 30 PagelD #: 6

Scanners. Until the termination of the Interoperability Agreement with 3Shape, discussed below,
the Trios Scanner was one such authorized Scanner. The upshot of this closed system is that
iTero and Invisalign operate as a bundle by making iTero the only viable option for Dental
Practices seeking to sell the market-dominant Invisalign to their patients, and by preventing other
Scanners from becoming established in the market that would allow dentists to order competing
Aligners without undue burden. As a result of this scheme, Defendant was able to maintain its
monopoly power in both the Aligner and Scanner markets, exclude actual and potential
competitors, and charge Plaintiff and the proposed Class supracompetitive prices for Aligners
and Scanners.

14. Competing Scanner manufacturer 3Shape has been selling a Scanner called the
Trios since 2011, and in the United States since 2012. Unlike Align’s iTero, the Trios is able to
send scans to any manufacturer of Aligners without any fees, delays, conversion process, or loss
of image resolution. (Although since the revocation of the Interoperability Agreement, discussed
below, Trios is no longer able to be used to order Invisalign-brand Aligners.) And while Align
and 3Shape had initially agreed to allow the Trios to produce scans for Defendant’s Invisalign
Aligners, beginning about February 2016, Defendant sought to change the terms of its
relationship with 3Shape by proposing an agreement whereby 3Shape would agree to make its
Trios send scans exclusively to Align for Invisalign Aligners. The purpose of this proposed
arrangement was for Defendant to impair competing Aligner manufacturers.

15. 3Shape refused to make the Trios exclusive to Defendant, as Defendant had
asked, instead seeking to continue to allow the Trios to send scans to any Aligner manufacturer
in the interests of open competition. Upon being rebuffed, Defendant then asked 3Shape to enter

into a joint venture that would allow Defendant to control Trios. 3Shape again refused.
Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 7 of 30 PagelD #: 7

16. | Upon 3Shape’s refusal to agree to make its Scanner exclusively order Defendant’s
Aligners, beginning in or about January 2018, Defendant punitively stopped allowing the 3Shape
Trios Scanner to send scans to Defendant for orders of Invisalign Aligners. Those Dental
Practices with Trios Scanners were forced either to quit offering Invisalign to patients (and many
of those patients were in the middle of multi-month treatment programs with Invisalign), to order
a new Scanner (despite having spent thousands of dollars on a Trios, which many Dental
Practices find to be a superior Scanner), or to go back to using silicone-based molds. In short,
Align was willing to forego short-term profits on its Aligners (from Trios owners ordering
Invisalign) in order to engage in the anticompetitive bundling scheme described herein and
thereby further its dominance in the Aligner and Scanner markets.

17. Defendant’s anticompetitive scheme has enabled Defendant to maintain and/or
enhance its monopoly power in the markets for Scanners and Aligners because: (1) 3Shape’s
Trios Scanner and other potential competitors in the market for Scanners have been impaired in
their ability to compete with Defendant’s iTero Scanner given that dentists are much less likely
to purchase a Scanner that is unable to order the market-leading Invisalign Aligner (subjecting
patients to a silicone mold is a burdensome and inefficient substitute), and (2) other
manufacturers of Aligners are impaired in their ability to compete with Defendant’s Invisalign
because the dominant iTero scanner only sends its results to Defendant on commercially
reasonable terms (i.e., ordering any other Aligner requires a burdensome and unacceptable
process).

18. Defendant’s anticompetitive scheme has reduced competition in the Aligner and

Scanner markets, and thereby artificially inflated the price of both Aligners and Scanners.
Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 8 of 30 PagelD #: 8

Plaintiff and members of the proposed Class have been injured by paying these artificially

inflated prices.

JURISDICTION AND VENUE

19. Plaintiff brings claims under Section 2 of the Sherman Antitrust Act, 15 U.S.C.
§2, seeking treble damages pursuant to Section 4 of the Clayton Antitrust Act, 15 U.S.C. § 15,
and injunctive relief pursuant to Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26. This
Court has subject matter jurisdiction over the Plaintiff's claims pursuant to 28 U.S.C. §§ 1331
and 1337(a).

20. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) and 15
U.S.C. §§ 15 and 22, as Defendant resides, transacts business, committed an illegal or tortious
act, has an agent, and/or can be found in this District.

21. This Court has personal jurisdiction over the Defendant, as it is incorporated in
this District, markets and distributes Aligners and Scanners in this District, enters into contracts

within this District, and otherwise transacts business within this District.

INTERSTATE COMMERCE
22. The market for Aligners in the United States is a national market.
23, Defendant has marketed its Invisalign Aligners to Dental Practices and patients in
all 50 states.
24. Defendant has sold its Invisalign Aligners to Dental Practices in all 50 states.
25) Defendant has recruited and trained dental and orthodontic professionals to

perform scans for Invisalign patients in all 50 states, and there are dental and orthodontic

professionals who actively perform scans for Invisalign patients in all 50 states.
Case 1:19-cv-00506-LPS Document1 Filed 03/14/19 Page 9 of 30 PagelD #: 9

26. The market for Scanners in the United States is a national market.

27. Defendant has marketed and sold its iTero Scanner to Dental Practices in all 50
states.

28, Defendant’s business in Aligners and Scanners involves a continuous and
uninterrupted flow of commerce across state lines.

29, Defendant’s anticompetitive actions have had a substantial effect on interstate

trade and commerce in the markets for Aligners and Scanners.

PARTIES

30. Plaintiff Simon and Simon, PC d/b/a City Smiles, is a Dental Practice located in
Chicago, IL that performs scans for Invisalign using the iTero Scanner. Plaintiff purchased
Invisalign Aligners from Defendant during the Class Period at prices that were artificially
inflated as a result of Defendant’s anticompetitive scheme, and thereby suffered antitrust injury.
Plaintiff also purchased the iTero Scanner from Defendant during the Class Period at a price that
was artificially inflated as result of Defendant’s anticompetitive scheme, and thereby suffered
antitrust injury.

31. Defendant Align Technology, Inc. is a Delaware corporation. Defendant has
several Invisalign providers in the District of Delaware, which are trained by Defendant to
prescribe Invisalign, which purchased iTero Scanners from Defendant, and which purchase
Invisalign from Defendant for their patients.

32. | Non-party 3Shape Trios A/S is a Danish corporation. Its American subsidiary

3Shape Inc. is a Delaware corporation.
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 10 of 30 PagelD #: 10

CLASS ACTION ALLEGATIONS
33, Plaintiff brings this action on behalf of itself and all others similarly situated
pursuant to Federal Rule of Civil Procedure 23 as representative of a Class defined as follows:

All persons or entities in the United States that purchased Invisalign Aligners
and/or iTero Scanners directly from Defendant Align Technology, Inc. during the
period beginning March 15, 2015 until such time as the anticompetitive conduct
alleged herein has ceased (the “Class Period”). Excluded from the Class are (a)
Defendant, its subsidiaries, affiliate entities, and employees, and (b) all federal or
state government entities or agencies.

34, The members of the Class are so numerous that joinder is impracticable. Tens of
thousands of Dental Practices have purchased Invisalign Aligners and iTero Scanners directly
from Defendant during the Class Period.

35, There are numerous questions of law and fact that are common to the Class and
that predominate over any issues affecting individual members of the Class, including, inter alia:
a. Whether Defendant terminated its agreement with 3Shape in order to

maintain and/or enhance its monopoly power in the market for Aligners;

b. Whether Defendant terminated its agreement with 3Shape in order to
maintain and/or enhance its monopoly power in the market for Scanners;

c. Whether Defendant’s practice of allowing only its iTero Scanner to send
scans directly to Defendant for Invisalign patients on commercially reasonable terms, and
preventing 3Shape’s Trios Scanner and other potentially competing Scanners from doing
so, constitutes a violation of the antitrust laws;

d, Whether Defendant’s policy of requiring dentists who wish to prescribe
Invisalign Aligners, but who do not use Defendant’s iTero Scanner or another approved
scanner, to create manual casts of patients’ teeth from a silicone mold, involves imposing

a burdensome and inefficient alternative;

10
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 11 of 30 PagelD #: 11

e. Whether Defendant’s refusal to accept industry standard files to order
Invisalign has legitimate medical or technical reasons or is anticompetitive;

f. Whether Defendant has substantial market power in the market for
Aligners sold in the United States;

g. Whether Defendant has substantial market power in the market for
Scanners sold in the United States;

h. Whether Defendant has substantially foreclosed competition in the
markets for Aligners and/or Scanners;

i. Whether Defendant leveraged its monopoly power in the market for
Aligners to suppress competition and gain monopoly power in the market for Scanners;

j. Whether Defendant leveraged its monopoly power in the market for
Scanners to suppress competition and gain monopoly power in the market for Aligners;

k, Whether Defendant’s scheme has artificially raised prices and reduced
competition in the market for Aligners;

1. Whether Defendant’s scheme has artificially raised prices and reduced

competition in the market for Scanners;

m. Whether Defendant’s scheme has a _ legitimate pro-competitive
justification;
n. Whether the conduct alleged herein artificially maintained, preserved, or

enhanced Defendant’s market power in the market for Aligners;
0. Whether the conduct alleged herein artificially maintained, preserved, or
enhanced Defendant’s market power in the market for Scanners;

p. The operative time period and extent of Defendant’s antitrust violations;

11
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 12 of 30 PagelD #: 12

q. Whether the conduct alleged herein caused damages to the members of the
Class in the form of overcharges paid for Aligners, and the proper measure of such
overcharge damages;

r. Whether the conduct alleged herein caused damages to the members of the
Class in the form of overcharges paid for Scanners, and the proper measure of such
overcharge damages; and

S. The appropriate injunctive and equitable relief for the Class.

36.  Plaintiff’s interests are typical of, and not antagonistic to, those of other or absent
members of the Class, such that it can fairly and adequately represent and protect their interests.

37. Plaintiff has retained counsel with substantial experience litigating complex
antitrust class actions, including substantial experience litigating such cases within this District.

38. Class treatment of Plaintiff's federal antitrust claims is a superior method for the
fair and efficient adjudication of this controversy in that, among other things, such treatment will
permit a large number of similarly situated persons to prosecute common claims in a single
forum simultaneously, efficiently, and without the unnecessary duplication of effort and expense
that numerous individual actions would engender.

39. Plaintiff knows of no difficulty likely to be encountered in the maintenance of this
action as a class action under Federal Rule of Civil Procedure 23.

STATEMENT OF FACTS

40. Defendant sells the Invisalign Aligner, a set of dentist-prescribed, removable,
transparent plastic dental aligners that is custom-made for each patient to correct that patient’s

tooth misalignment.

12
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 13 of 30 PagelD #: 13

4]. Defendant’s Invisalign is the dominant product in the Aligner market, with a
market share of over 80% as of September 2018.

42. Defendant earns approximately a 78% gross margin on Invisalign, and
approximately a 60% gross margin on iTero.

43, Defendant markets Invisalign to Dental Practices, who receive training from
Defendant and then are able to prescribe Invisalign to patients.

44, Defendant also markets Invisalign to members of the general public, who have to
go to an authorized dental professional or orthodontic professional to be prescribed and to order
Invisalign.

45. After a patient visits a Dental Practice and is reviewed for Invisalign, the Dental
Practice prescribes Invisalign, and the patient agrees to order Invisalign, the Dental Practice
purchases the patient’s custom-made Invisalign Aligners directly from the Defendant.

46. According to Defendant’s website, as of the third quarter of 2018, there are
146,682 dental and orthodontic professionals trained to prescribe Invisalign, and 74,091 of those
are currently active prescribers of Invisalign. On information and belief, approximately half of
each of those dental and orthodontic professionals are located in the United States.

47. According to Defendant’s website, as of the third quarter of 2018, 6.1 million
patients have received Invisalign. On information and belief, approximately half of those patients
are located in the United States.

48. 3Shape began selling its Trios Scanner in Europe in 2011 and in the United States
in 2012.

49. Defendant began selling its iTero Element Scanner in 2015.

13
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 14 of 30 PagelD #: 14

50. Defendant has accepted scans for Aligners from its own iTero Scanner, 3Shape’s
Trios Scanner, 3M’s True Definition scanner, and Dentsply Sirona’s CEREC Omnicam scanner.
Defendant’s iTero and 3Shape’s Trios are designed to provide scans appropriate for prescribing
Aligners. They are able to scan a patient’s entire mouth, including jaws and both sets of teeth.
3M’s True Definition and Dentsply Sirona’s CEREC Omnicam are designed to scan individual
teeth for crowns and other localized dental restorative work. They are not suitable for performing
a full-mouth scan for the customized design of a patient’s Aligners, and they are thus not
reasonably interchangeable economic substitutes for iTero and Trios Scanners.

51. After the dentist or dental staff member uses a scanner to scan the patient’s
mouth, the dentist digitally sends the scan to an Aligner manufacturer to have sets of Aligners
custom-made for that patient.

52.  Defendant’s iTero Scanner is a de facto “closed system” Scanner. It is designed to
send its digital scans directly to Defendant to order Invisalign. As a result of Defendant’s alleged
scheme, for a Dental Practice with an iTero scanner to order an Aligner from another
manufacturer, the Dental Practice must pay fees to Defendant and undergo a file-conversion
process, which takes longer and results in lower resolution scans. Defendant intentionally
imposes these burdensome and commercially and medically unacceptable terms to ensure that
dental professionals with an iTero Scanner will only order Invisalign regardless of the cost or
quality of other Aligners in the market.

53. 3Shape’s Trios Scanner is an “open system” Scanner that is able to send scans to
any manufacturer of Aligners that accepts STL files, a computer-aided design (CAD) file that is

the standard in the industry for the custom design of a patient’s Aligners, allowing a dental

14
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 15 of 30 PagelD #: 15

professional to select any available Aligner based on a dentist’s assessment of its cost and
quality.

54. | 3Shape’s Trios Scanner has several other advantages over Defendant’s iTero
Scanner. The Trios has greater image resolution, and it is more portable, allowing practices with
more than one office to purchase only one Scanner, and the Trios’ standard model is wireless
(whereas most iTero models are not),

55. In December 2015, Defendant and 3Shape entered into an agreement under which
3Shape’s Trios Scanner could send its digital scans directly to Defendant for patients to order the
Invisalign Aligner (an agreement called an “Interoperability Agreement”). The agreement took
effect in October 2016.

56. Between October 2016 and January 2018, there were over 40,000 Invisalign
orders made through Trios Scanners in the United States.

57. Defendant also had or has Interoperability Agreements with 3M for its True
Definition scanner, and Dentsply Sirona for its CEREC Omnicam scanner, but those scanners are
designed to scan individual teeth for crowns and other localized dental restorative work, and they
are not suitable for performing a full-mouth scan for the customized design of a patient’s
Aligners. They take far longer to perform a scan than either the Trios or iTero Scanners, and
produce lower quality scans that require additional work before they can be used to order
Aligners.

58. During the period from October 2016 through January 2018, the Interoperability
Agreement between 3Shape and Defendant meant that Dental Practices had two viable options
for Scanners suitable for ordering Aligners: the Trios and the iTero. Since the Trios could send

its scan to any Aligner manufacturer without any fee or conversion process, and without any

15
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 16 of 30 PagelD #: 16

delay or reduction in image resolution, Dental Practices with a Trios could easily order Aligners
from any manufacturer under acceptable terms.

59, In early 2015, as part of the anticompetitive scheme alleged herein, Defendant
told 3Shape that in order to enter into the Interoperability Agreement, 3Shape would have to
agree to make the Trios Scanner exclusively order Invisalign and not any other Aligners. 3Shape
refused in the interests of favoring free and open competition in the market for Aligners. The
Interoperability Agreement between Defendant and 3Shape explicitly gave 3Shape the right to
send scans to other Aligner manufacturers.

60. In February 2016, Defendant told 3Shape that if it wanted further collaboration
between the companies, it would have to make Defendant its “preferred partner” for Aligners.
On information and belief, this meant an exclusive agreement for the Trios to provide scans only
for Defendant’s Invisalign, and not for Aligners from other manufacturers. Defendant’s President
and CEO Joseph Hogan, and its Chief Marketing, Portfolio, and Business Development Officer
Raphael Pascaud represented Defendant at that meeting. 3Shape again refused in the interests of
favoring free and open competition.

61. In November 2016, after the Interoperability Agreement had already taken effect,
Pascaud asked 3Shape again to make the Trios exclusive to Defendant and Invisalign. In order to
achieve this objective, Pascaud proposed that Defendant and 3Shape enter into a joint venture to
produce the Trios, which would effectively give Defendant control of the Trios, while Defendant
would still retain sole control of Invisalign. 3Shape again refused in the interests of favoring free
and open competition.

62. At various times in 2017, Pascaud continued to demand that 3Shape enter into the

proposed joint venture, and 3Shape continued to refuse.

16
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 17 of 30 PagelD #: 17

63. Defendant’s major patents protecting Invisalign began to expire in October 2017.
The expiration of those patents should have opened the Aligner market to competitive entrants.
Faced with the market entry of additional competitors, Defendant did not seek to preserve its
market share by reducing the cost and/or improving the quality of its products, but instead
engaged in the anticompetitive actions described herein.

64. On December 20, 2017, Defendant announced that it was going to terminate the
Interoperability Agreement with 3Shape as of January 17, 2018, and the Trios would no longer
be able to submit scans to Defendant for Invisalign.

65. After many dental professionals and the American Association of Orthodontists
expressed dismay at the termination, Defendant extended the date of termination until January
31, 2018, and then terminated the Interoperability Agreement on that date, making Trios
Scanners no longer usable to order Invisalign.

66. Defendant continues to accept scans from the Trios in Europe, which is further
evidence that its refusal to do so in the United States is motivated by anticompetitive reasons and
not legitimate medical or technical concerns.

67. As of September 2018, Defendant had over an 80% share of the market for
Aligners and Scanners. There are also high barriers to entry in each such product market.

68. Defendant’s scheme has enhanced Defendant’s monopoly power in the Scanner
market because dental professionals are much less likely to order a Trios Scanner that cannot
readily or practicably be used to order the market-dominant Invisalign Aligner. 3M and Dentsply
Sirona’s scanners are not suitable for ordering Aligners, and silicone molds are burdensome and
inefficient and not an acceptable substitute for a proper Scanner. Also, Defendant’s refusal to

accept STL files under commercially reasonable terms to order Invisalign also reduces

17
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 18 of 30 PagelD #: 18

competition in the Scanner market, because potential manufacturers of competing Scanners
won’t commit the money, personnel, and resources into developing and marketing a new
Scanner when demand for it would be greatly reduced because it cannot be used to order the
market-leading Aligner. As a result, the iTero Scanner has become the only viable choice for
dental professionals who prescribe the market-dominant Invisalign Aligners.

69. Defendant’s scheme has also enhanced Defendant’s monopoly power in the
market for Aligners. Under Defendant’s scheme, it designs its market-dominant Scanner to order
Aligners only from Defendant under normal and acceptable terms. As a result, Invisalign has
become the only viable choice for dental professionals who prescribe Aligners.

70. Because of this conduct, Defendant has recently secured deals with the two
largest dental support organizations (“DSO”) in the United States: Heartland Dental and Aspen
Dental.’ 3Shape submitted a bid for the Aspen Dental contract, and the Trios received the highest
score in testing, but Aspen Dental told 3Shape that it would not select a Scanner that could not
seamlessly order the market dominant Invisalign Aligner. 3Shape also bid for the Heartland
Dental contract but was not selected because it did not have a current interoperability agreement
with Invisalign. Align knows that these DSO agreements are critical to the maintenance of its
monopoly power.

71.  Asaresult of the scheme alleged herein, Defendant’s sales of the iTero grew 84%

in the first quarter of 2018 and rose by another 50% from the first quarter of 2018 to the third

 

2 A DSO contracts with many dentists to perform non-clinical functions for them, which can
include accounting, billing, equipment leasing, HR (human resources), IT (information
technology), marketing, and procurement of supplies. This allows sole practitioners and small
group practices to focus on treating their patients instead of performing those non-clinical
functions, and also to benefit from economies of scale.

18
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 19 of 30 PagelD #: 19

quarter. In 2017, Defendant had over an 80% market share in the market for Scanners in the
United States.

72. Defendant sued SmileDirectClub, a relatively small Aligner manufacturer that
began operations in 2014. SmileDirectClub settled under terms requiring it to give 17% of its
shares to Defendant, having Defendant manufacture its Aligners, and only using Defendant’s
iTero Scanner in its retail locations. This conduct effectively neutralized SmileDirectClub as a
potential competitor to Defendant.

73. Many major dental corporations have entered or are considering entering the
Aligner market and would have the resources and know-how to compete effectively with
Invisalign if not for Defendant’s anticompetitive scheme. Danaher manufactures Aligners,
Dentsply Sirona and Straumann have purchased Aligner manufacturers, and Henry Schein has
considered entering the Aligner market.

74. Many smaller Aligner manufacturers would also compete effectively with
Invisalign if not for Defendant’s anticompetitive scheme, including SmileDirectClub, Candid
Co., YourSmileDirect, Uniform Teeth, and Orthly.

75. Illegal leveraging under antitrust laws involves use of monopoly power in one
market (the ‘upstream’ market) to gain or threaten monopoly power in another, related market
(the ‘downstream’ market).

76, Defendant possessed monopoly power in both the Aligner market, with over an
80% market share, and in the Scanner market, with over an 80% market share. Defendants have
managed to protect their substantial market power and market share by creating substantial

barriers to entry for potential competitors in both product markets.

19
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 20 of 30 PagelD #: 20

77. Defendant engaged in illegal abuse of market power, including through monopoly
leveraging, under the antitrust laws when it used its monopoly power in the Aligner market to
suppress competition in, and gain monopoly power in, the Scanner market, and when it used its
monopoly power in the Scanner market to suppress competition in, and gain monopoly power in,
the Aligner market. Defendant has designed its Scanner and Aligner systems and products in
such a way that it effectively forces Dental Practices to purchase iTero Scanners if they want to
sell Invisalign Aligners under commercially reasonable terms. And once the iTero Scanner is
purchased and installed in Dental Practices, Invisalign becomes the only practicable Aligner
solution. In this way, Defendant has bundled both of its dominant products together, foreclosing
greater than 80% of competition in the markets for Aligners and Scanners, and ensuring
Defendant’s ability to charge supracompetitive prices.

78. Defendant profited from the interoperability agreement with 3Shape that allowed
Trios users to order Invisalign, and in fact received 40,000 orders from Trios users during the
duration of the agreement. Defendant sacrificed profits in the short-run by not allowing the Trios
or other potential Scanners to order Invisalign, but it did so in order to make the iTero the only
viable Scanner for dental professionals to purchase and use, which would allow it to enhance
monopoly power in the Scanner market in the long-run.

79, Defendant sought to use its market power to eliminate competition from the Trios
and other competing Scanners that are able to order Aligners from other manufacturers, and
thereby make the iTero the only viable option for dental professionals to purchase and use. Not
only would that allow Defendant to enhance its monopoly power in the Scanner market, but that

would also allow Defendant to prevent other Aligner manufacturers from becoming established

20
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 21 of 30 PagelD #: 21

and competing with Invisalign, allowing Defendant to enhance its monopoly power in the
Aligner market.

80. Defendant’s actions in (1) its refusal to accept scans from other comparable
Scanners to order Invisalign under commercially reasonable terms, (2) its refusal to accept STL
files to order Invisalign under commercially reasonable terms, and (3) its imposing burdensome
and inefficient terms on dental professionals who want to order Invisalign without using the
iTero are not carried out for the medical benefit of Invisalign patients or to make Invisalign more
attractive to dental professionals and patients, but have the anticompetitive purposes of
furthering Defendant’s monopoly power in the Scanner market by eliminating demand for rival
Scanners,

81. Defendant’s actions in programming the iTero so that it is only able to easily
order Aligners from Defendant, and so that it can only order from other Aligner manufacturers
under unreasonable terms and through a process involving fees, delays, a conversion process,
and a loss of image resolution, are not carried out for the medical benefit of patients, but have the
anticompetitive purposes of furthering Defendant’s monopoly power in the Aligner market by
eliminating demand for rival Aligners.

82. Defendant intended to harm, and indeed its anticompetitive actions have harmed
competition in the Aligner market, resulting in higher prices, reduced competition, and reduced
product choice. This is the type of injury that the antitrust laws were intended to prevent and is a
direct and proximate result of Defendant’s anticompetitive scheme, and therefore Defendant has
caused antitrust injury to the Class.

83, Defendant intended to harm, and indeed its anticompetitive actions have harmed

competition in the Scanner market, resulting in higher prices, reduced competition, and reduced

21
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 22 of 30 PagelD #: 22

product choice. This is the type of injury that the antitrust laws were intended to prevent and is a
direct and proximate result of Defendant’s anticompetitive actions, and therefore Defendant has

caused antitrust injury to the Class.

RELEVANT MARKET - ALIGNERS

84. At all relevant times, Defendant had substantial market power in the market for
Aligners. It had the power to maintain the price of Invisalign at supracompetitive levels
profitably without losing substantial sales to other products used for the same purposes as
Invisalign.

85. To the extent Plaintiff's claims require the definition of a relevant market for
Aligners, the relevant product market is the market for custom-manufactured, transparent,
removable dental aligners made from clear plastic or similar materials.

86. To the extent Plaintiffs claims require the definition of a relevant market for
Aligners, the relevant geographic market is the United States. The Food and Drug
Administration has to approve medical devices such as Aligners, and consumers in the United
States cannot practically seek out alternative Aligners from other countries that have not been
approved for sale and use in the United States. Therefore, the price of Aligners in other countries
does not affect the market for Aligners in the United States.

87. As of September 2018, Defendant had over an 80% share of the market for
Aligners in the United States. Moreover, there are substantial barriers to entry for potential
competitors in the Aligner market.

88. Metal braces are not a reasonable substitute for Aligners. Aligners are used for
patients with moderate tooth misalignment, or who cannot receive metal braces due to activities

in which they are involved, such as certain sports. Metal braces are used for patients with severe

22
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 23 of 30 PagelD #: 23

tooth misalignment, for whom Aligners would not be sufficient for proper treatment. Metal
braces are also far more uncomfortable, typically take a longer period for treatment to complete,
require patients to avoid certain foods, and require repeated visits to an orthodontist.

89, A significant and non-transitory artificial inflation of the price of Aligners would
not cause any significant number of consumers to purchase other potentially substitutable
products, including metal braces, instead, so as to make such price inflation unprofitable. A
significant and non-transitory artificial inflation of the price of metal braces would not cause any
significant number of consumers to purchase Aligners instead, so as to make the artificial price

inflation unprofitable.

RELEVANT MARKET - SCANNERS

90. At all relevant times, Defendant had market power in the market for Scanners. It
had the power to maintain the price of iTero Scanners at supra-competitive levels profitably
without losing substantial sales to other products used for the same purposes as iTero Scanners.

91. To the extent Plaintiffs claims require the definition of a relevant market for
Scanners, the relevant product market is the market for hand-held digital intra-oral scanners used
to generate scans to order Aligners.

92. To the extent Plaintiffs claims require the definition of a relevant market for
Scanners, the relevant geographic market is the United States. The Food and Drug
Administration has to approve medical devices such as Scanners, and dental professionals in the
United States cannot practically seek out alternative Scanners from other countries that have not
been approved for sale and use in the United States. Therefore, the price of Scanners in other

countries does not affect the market for Scanners in the United States.

23
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 24 of 30 PagelD #: 24

93. In 2017, Defendant had over an 80% share in the market for Scanners in the
United States. Additionally, there are substantial barriers to entry for potential competitors in the
Scanner market.

94, 3Shape’s Trios and Defendant’s iTero are part of the relevant market for
Scanners.

95. 3M’s True Definition and Dentsply Sirona’s CEREC Omnicam scanners are
designed to scan individual teeth for crowns and other localized dental restorative work, and they
are not as suitable for performing a full-mouth scan for the customized design of a patient’s
Aligners, and they are thus not reasonable economic substitutes for Scanners.

96. Accordingly, 3M’s True Definition and Dentsply Sirona’s CEREC Omnicam
scanners are not part of the relevant market for Scanners.

97. Silicone molds are not adequate or reasonable substitutes for Scanners. They are
unpleasant for patients, and they provide lower accuracy than Scanners.

98. A small but significant and non-transitory artificial inflation in the price of
Scanners would not cause any significant number of consumers to purchase other potentially
substitutable products, including 3M’s True Definition and Dentsply Sirona’s CEREC Omnicam

scanners, instead, so as to make the artificial price inflation unprofitable.

SUBSTANTIAL FORECLOSURE

99, By effectively forcing Dental Practices to purchase iTero Scanners if they want to
sell Invisalign Aligners, Defendant has bundled both of its dominant products together,
foreclosing greater than 80% of competition in the markets for Aligners and Scanners.

100. As described above, Invisalign was the first—and for a long time only—Aligner

sold in the United States. Invisalign has a greater than 80% market share in the Aligner market.

24
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 25 of 30 PagelD #: 25

Many Dental Practices feel a need to carry Invisalign because of its market dominance and due
to patient requests, and many Dental Practices have a substantial installed base of users such that
even if the Dental Practice wished to sell other Aligners (and was willing to forego all future
customers who wished to use Invisalign), such a Dental Practice would still have to deal with
Align because of the numbers of patients who started on, and need to finish on, Invisalign.

101. By Defendant allowing only its own Scanners to order Invisalign under
commercially reasonable terms, which effectively makes Defendant’s iTero Scanner the only
viable Scanner option for Dental Practices who want to sell the market-dominant Aligner to their
patients, Defendant has foreclosed competition in at least 80% of the market for Scanners.

102. Additionally, Align has at least an 80% share of the Scanner market. By
Defendant making its iTero Scanner only able to order Invisalign under acceptable terms, which
effectively makes Invisalign the only viable Aligner option for Dental Practices who own an
iTero Scanner to prescribe and sell to their patients, Defendant has foreclosed competition in at
least 80% of the Aligner market.

103. While the typical anticompetitive bundling case involves the use of discounts
across a bundle of products to induce the purchaser to buy the whole bundle and forego a
competitor’s product, Defendant here has not provided a discount for purchasers of both Aligners
and Scanners. Instead, it created a de facto bundle by making it impracticable for Dental
Practices to sell Invisalign without an iTero Scanner, or for Dental Practices with an iTero
Scanner to sell other Aligners. Through this scheme, Align has substantially foreclosed

competition in both the Aligner and Scanner markets.

25
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 26 of 30 PagelD #: 26

COUNT ONE
Monopolization of the Aligner Market (15 U.S.C. §2)

104. Plaintiff repeats and reiterates each of the allegations contained in paragraphs
above as if fully set forth herein.

105. The relevant product market is the Aligner market, and the relevant geographic
market is the United States.

106. As aresult of the scheme alleged herein, Defendant possesses monopoly power in
the Aligner market, with a market share over 80% as of September 2018.

107. Defendant leveraged its monopoly power in the Scanner market to further
maintain and enhance its monopoly power in the Aligner market by, inter alia, terminating its
Interoperability Agreement with 3Shape when 3Shape refused to cause Trios to work effectively
with Defendant’s Aligners exclusively, and programming the iTero so that it is only able to
easily order Aligners from Defendant, and so that it can only order from other Aligner
manufacturers under unreasonable terms and through a process involving fees, delays, a
conversion process, and a loss of image resolution.

108. Defendant’s actions were carried out willfully and with the specific intent to
maintain its monopoly power in the Aligner market through anticompetitive conduct and not
through a superior product, business acumen, or a historic accident.

109. The direct, foreseeable, and proximate result of Defendant’s anticompetitive
conduct was to increase prices and harm competition in the Aligner market.

110. There is no legitimate pro-competitive justification for Defendant’s conduct, and

even if there were, there would be less restrictive alternatives to achieve them.

26
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 27 of 30 PagelD #: 27

111. Asa direct, material, and proximate result of Defendant’s violation of § 2 of the
Sherman Act, Plaintiff and the Class have suffered injury to their business and property within
the meaning of § 4 of the Clayton Act throughout the Class Period.

112. Plaintiff and the Class seek treble damages for Defendant’s violations of § 2
under § 4 of the Clayton Act.

113. Plaintiff and the Class also seek an injunction against Defendant, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

COUNT TWO
Monopolization of the Scanner Market (15 U.S.C. §2)

114. Plaintiff repeats and reiterates each of the allegations contained in the paragraphs
above as if fully set forth herein.

115. The relevant product market is the Scanner market, and the relevant geographic
market is the United States.

116.  Asaresult of the scheme alleged herein, Defendant possesses monopoly power
in the Scanner market, with a market share over 80%.

117. Defendant leveraged its monopoly power in the Aligner market to further
maintain and enhance its monopoly power in the Scanner market by, inter alia, terminating its
Interoperability Agreement with 3Shape when 3Shape refused to cause Trios to work effectively
with Defendant’s Aligners exclusively, its refusal to accept scans from other comparable
Scanners to order Invisalign, its refusal to accept STL files to order Invisalign, and its imposing
burdensome and inefficient terms on dental professionals who want to order Invisalign without
using the iTero, and its using its dominant position in the Aligner market to exclude competition

in the Scanner market.

27
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 28 of 30 PagelD #: 28

118. Defendant’s actions were carried out willfully and with the specific intent to
maintain its monopoly power in the Scanner market through anticompetitive conduct and not
through a superior product, business acumen, or a historic accident.

119. The direct, foreseeable, and proximate result of Defendant’s anticompetitive
conduct was to increase prices and harm competition in the Scanner market.

120. There is no legitimate pro-competitive justification for Defendant’s conduct, and
even if there were, there would be less restrictive alternatives to achieve them.

121. Asa direct, material, and proximate result of Defendant’s violation of § 2 of the
Sherman Act, Plaintiff and the Class have suffered injury to their business and property within
the meaning of § 4 of the Clayton Act throughout the Class Period.

122. Plaintiff and the Class seek treble damages for Defendant’s violations of § 2
under § 4 of the Clayton Act.

123. Plaintiff and the Class also seek an injunction against Defendant, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

WHEREFORE, Plaintiff demands a trial by jury and hereby respectfully requests:

(a) That the Court determine that Plaintiff's claim regarding the Class alleged herein
is suitable for class treatment and certify the proposed Class pursuant to Fed. R. Civ. P. 23;

(b) That the Court appoint Plaintiff as the representative of the Class;

(c) That Plaintiff's counsel be appointed as counsel for the Class;

(d) That the Court award, pursuant to 15 U.S.C. § 15, compensatory and trebled
damages to the Class resulting from Defendant’s violations of the Sherman Act;

(e) That the Court order, pursuant to 15 U.S.C. § 26, permanent injunctive relief

preventing Defendant from continuing its unlawful acts in violation of the Sherman Act;

28
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 29 of 30 PagelD #: 29

(f) That Plaintiff and the Class be awarded their costs, expenses, and reasonable
attorney’s fees in bringing this action;

(g) That Plaintiff and the Class be awarded pre-judgment and post-judgment interest
on all sums awarded; and

(h) Such other and further relief as this Court may deem just and proper.

DEMAND FOR JURY TRIAL
Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all issues properly

triable to a jury in this case,

Dated: March 14, 2019 Respectfully submitted,

Jeffrey S. Goddess (No. 630)
Jessica Zeldin (No. 3558)

P. Bradford Deleeuw (No. 3569)
ROSENTHAL, MONHAIT & GODDESS, P.A.
919 N. Market Street

Suite 1401

P.O. Box 1070

Wilmington, DE 19899

Phone: (302) 656-4433

Fax: (302) 658-7567
jgoddess@rmgglaw.com
jzeldin@rmgglaw.com
bdeleeuw@rmgglaw.com

29
Case 1:19-cv-00506-LPS Document 1 Filed 03/14/19 Page 30 of 30 PagelD #: 30

30

John Radice

Daniel Rubenstein

RADICE LAW FIRM, P.C.

475 Wall Street

Princeton, NJ 08540

Phone: (646) 245-8502

Fax: (609) 385-0745
jradice@radicelawfirm.com
drubenstein@radicelawfirm.com

Eric Cramer

BERGER MONTAGUE, PC
1818 Market Street

Suite 3600

Philadelphia, PA 19103
Phone: (215) 875-4604
Fax: (215) 875-5707
ecramer@bm.net

Daniel J. Walker

BERGER MONTAGUE, PC

2001 Pennsylvania Avenue, NW
Suite 300

Washington, DC 20006

Phone: (202) 559-9745

Fax: (215) 875-5707
dwalker@bm.net

Counsel for Plaintiff and
the Proposed Class
